DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022, and claims 1-22 and 27-28, and 30-42 from supplement amendment filed on 07/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 filed after the mailing date of the final office action mailed on 03/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
The amendment filed 07/14/2022 has been entered. Claims 1-22 and 27-28, and 30-42 remain pending in the application. Claims 1 is amended with new limitation “the wound closure device is configured to create a sealed space over a wound and configured to receive negative pressure in the sealed space, each of said plurality of elongate cells is configured to be fluidically isolated such that a deflation of one of the plurality of elongate cells does not cause a deflation of any other elongate cells of the plurality of elongate cells, at least one of the cells is inflatable and deflatable; and the wound closure device is configured such that deflating one or more of the plurality of elongate cells results in the wound closure device collapsing along a width of the collapsible structure, thereby facilitating a closure of the wound across a width of the wound by drawing edges of the wound closer together.  
Claim 20 is amended with new limitation “wherein the collapsible structure comprises: a top layer and a bottom layer, wherein the top layer and the bottom layer are partially adhered to each other; a volume between the top layer and the bottom layer; and a plurality of elongate cells each having a length and a width, the plurality of elongate cells arranged side-by-side in at least a portion of the volume, the cells in the plurality of elongate cells arranged parallel to one another, wherein: said plurality of elongate cells are defined by at least one of the top layer and the bottom layer, the wound closure device is configured to create a sealed space over a wound and configured to receive negative pressure in the sealed space, each of said plurality of elongate cells is configured to be fluidically isolated such that a deflation of one of the plurality of elongate cells does not cause a deflation of any other elongate cells of the plurality of elongate cells, and at least one of the cells is inflatable and deflatable; creating a sealed space over the wound; providing a negative pressure to the sealed space; and drawing edges of the wound closer together along a width of the collapsible structure by deflating at least one of the plurality of elongate cells”  
New claims 30-42 are introduced. 
Claims 1-22 and 27-28, and 30-42 are examined on the merits
Allowable Subject Matter
Claims 1-22 and 27-28, and 30-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest “the wound closure device is configured such that deflating one or more of the plurality of elongate cells results in the wound closure device collapsing along a width of the collapsible structure, thereby facilitating a closure of the wound across a width of the wound by drawing edge of the wound closer together” as recited in Claim 1. The closest prior art of record is Kauffman et al (AU 2012261793) which discloses the claimed device as claimed in claim 1 except for “the wound closure device is configured such that deflating one or more of the plurality of elongate cells results in the wound closure device collapsing along a width of the collapsible structure, thereby facilitating a closure of the wound across a width of the wound by drawing edges of the wound closer together. Canner et al (WO 2015061352 A2) teaches the wound closure device is configured to be collapsed, thereby facilitating a closure of the wound across a width of the wound by drawing edge of the wound closer together. However, Canner utilizes negative pressure facilitating collapsing whole wound dressing structure, and therefore fails to cure the deficiencies of Kauffman et al and does not teach deflating one or more of the plurality of elongate cells results in the wound closure device collapsing along a width of the collapsible structure, as required by claim 1.
Accordingly, claim 1 and its dependent claims 2-19 and 27-28 are allowable over the prior art.
Similarly, claim 20 recites “drawing edges of the wound closer together along a width of the collapsible structure by deflating at least one of the plurality of elongate cells”
Accordingly, claim 20 and its dependent claims 21-22 and 31-36 are allowable over the prior art.
	Similarly, Claim 30 recites “drawing edges of the wound closer together along a width of the collapsible structure by deflating a first one of the plurality of elongate cells, thereby facilitating a closure of the wound across a width of the wound”
	Accordingly, claim 30 and its dependent claims 37-42 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781    

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781